Citation Nr: 1750790	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-30 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent for Parkinson's disease prior to October 6, 2016.

3.  Entitlement to an earlier effective date prior to October 6, 2016 for the award of a 70 percent disability rating for impairment of the left upper extremity, secondary to Parkinson's disease.

4.  Entitlement to an earlier effective date prior to October 6, 2016 for the award of a 30 percent disability rating for impairment of the right upper extremity, secondary to Parkinson's disease.

5.  Entitlement to an earlier effective date prior to October 6, 2016 for the award of a 20 percent disability rating for impairment of the left lower extremity, secondary to Parkinson's disease.

6.  Entitlement to an earlier effective date prior to October 6, 2016 for the award of a 20 percent disability rating for impairment of the right lower extremity, secondary to Parkinson's disease.

7.  Entitlement to an earlier effective date prior to October 6, 2016 for the award of a 20 percent disability rating for stooped posture, secondary to Parkinson's disease.

8.  Entitlement to an earlier effective date prior to October 6, 2016 for the award of a 10 percent disability rating for loss of automatic movements, secondary to Parkinson's disease.

9.  Entitlement to an earlier effective date prior to October 6, 2016 for the award of a 10 percent disability rating for speech changes, secondary to Parkinson's disease.

10.  Entitlement to an earlier effective date prior to October 6, 2016 for the award of a non-compensable disability rating for difficulty chewing and swallowing, secondary to Parkinson's disease.

11.  Entitlement to an earlier effective date prior to October 6, 2016 for the award of a non-compensable disability rating for loss of smell, secondary to Parkinson's disease.

12.  Entitlement to an earlier effective date prior to October 6, 2016 for the award of a non-compensable disability rating for mild sexual dysfunction, secondary to Parkinson's disease.

13.  Entitlement to an earlier effective date prior to October 22, 2012, for the award of total disability rating based on individual unemployability (TDIU).

14.  Entitlement to an earlier effective date prior to October 6, 2016 for the award of special monthly compensation (SMC) based on housebound criteria.



REPRESENTATION

The Veteran represented by:  Deanne L. Bonner, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard.  His service included periods of active duty from July 1981 to October 1981 and from November 2004 to November 2005, which included service in the Southwest Asia Theater.  	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
September 2010, May 2015, November 2015, and February 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In November 2014, the Veteran testified before the undersigned Veterans' Law Judge at a travel Board hearing; a transcript has been associated with the claims file.

In April 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  

FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with reduced and productivity.

2.  The Veteran's impairment of the left upper extremity was manifested by intermittent tremors of the left hand as well as rigidity; decreased mobility; decreased manual dexterity; decreased strength, stamina and endurance as early as April 8, 2009.

3.  The Veteran's impairment of the right upper extremity was manifested by reduced speed in his right hand and fingers as well as increased muscle tone and rigidity with passive movements prior to October 6, 2016.

4.  The Veteran's impairment of the left lower extremity was manifested by decreased muscle strength; decreased patellar and Achilles reflexes; increased sensitivity to the left foot; impaired gait, impaired balance; and chorea as early as April 8, 2009.

5.  The Veteran's impairment of the right lower extremity was manifested by incoordination; pain on the bottom of his right foot; and decreased light touch to the right heel, but increased sensitivity to the foot in general prior to October 6, 2016.

6.  The Veteran's stooped posture was manifested by an abnormal spinal contour as early as April 8, 2009.

7.  The Veteran's loss of automatic movements was manifested by masked facies as early as February 1, 2010. 

8.  The Veteran's speech changes was manifested by slower speech as early as February 1, 2010.

9.  The Veteran's difficulty chewing and swallowing first manifested on October 6, 2016.

10.  The Veteran's loss of smell first manifested on October 6, 2016. 

11.  The Veteran's mild sexual dysfunction manifested as early as June 27, 2012, without any penile deformity. 

12.  The Veteran's full-time employment was terminated on November 20, 2009 as a result of his discharge from his Army National Guard duties due to his Parkinson's disease.

13.  The Veteran first became eligible for SMC on October 22, 2012, with the award of TDIU based on the symptoms of his Parkinson's disease effective November 21, 2009; the award of a 50 percent disability rating for PTSD effective March 30, 2010; and the award of a 10 percent disability rating for tinnitus effective October 22, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for an increased, initial disability rating in excess of 30 percent for Parkinson's disease prior to October 6, 2016 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.124a, Diagnostic Code (DC) 8004 (2017).

3.  The criteria for an earlier effective date of April 8, 2009 for the award of a 70 percent disability rating for impairment of the left upper extremity secondary to Parkinson's disease have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.124a, DCs 8004,  8513. 

4.  The criteria for an earlier effective date prior to October 6, 2016 for the award of a 30 percent disability rating for impairment of the right upper extremity secondary to Parkinson's disease have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.124a, DCs 8004,  8513.
 
5.  The criteria for an earlier effective date of April 8, 2009 for the award of a 20 percent disability rating for impairment of the left lower extremity secondary to Parkinson's disease have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.124a, DCs 8004,  8520 (2017). 
 
6.  The criteria for an earlier effective date prior to October 6, 2016 for the award of a 20 percent disability rating for impairment of the right lower extremity secondary to Parkinson's disease have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.124a, DCs 8004, 8520. 
 
7.  The criteria for an earlier effective date of April 8, 2009 for the award of a 20 percent disability rating for stooped posture secondary to Parkinson's disease have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.71a, DCs 8004, 5237 (2017). 
 
8.  The criteria for an earlier effective date of February 1, 2010 for the award of a 10 percent disability rating for loss of automatic movements secondary to Parkinson's disease have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.124a, DCs 8004, 8207 (2017). 

9.  The criteria for an earlier effective date of February 1, 2010 for the award of a 10 percent disability rating for speech changes secondary to Parkinson's disease have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110; 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.97, DCs 8004, 6516 (2017). 
 
10.  The criteria for an earlier effective date prior to October 6, 2016 for the award of a non-compensable disability rating for difficulty chewing and swallowing secondary to Parkinson's disease have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.114, DCs 8004, 7203 (2017). 

11.  The criteria for an earlier effective date prior to October 6, 2016 for the award of a non-compensable disability rating for loss of smell secondary to Parkinson's disease have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110; 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.87a, DCs 8004, 6275 (2017). 
 
12.  The criteria for an earlier effective date of October 6, 2016 for the award of a non-compensable disability rating for mild sexual dysfunction secondary to Parkinson's disease have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.115b, DCs 8004, 7522. 
 
13.  The schedular criteria for an earlier effective date of April 8, 2009 for the award of TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110; 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.400, 4.16(a), 4.18, 4.19, 4.25.

14.  The criteria for an earlier effective date of April 8, 2009 for the award of SMC based on housebound criteria have been met.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.350(i), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased, Initial Disability Rating for PTSD

The Veteran contends that he is entitled to an initial disability rating in excess of 50 percent for his PTSD.  See March 2011 Letter from the Veteran; January 2013 Brief in Support of Appellant.

Preliminarily, the Board notes the applicable DC is DC 9411, which is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. §§ 4.27, 4.130.  Under the General Rating Formula for Mental Disorders, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships. 

While the use of Global Assessment of Functioning (GAF) scale has been discontinued under American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM 5), because the Veteran's medical records of evidence contained evaluations conducted in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), the Board will consider them.  In doing so, the Board is mindful of the fact that although a medical professional's assignation of a GAF score may be probative evidence of the veteran's degree of disability; it is not determinative of the disability rating to be assigned.  See VAOPGCPREC 10-95 (March 31, 1995).   

The GAF scale ranges from zero to 100, and reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See DSM IV.  A GAF score of 60 to 51 indicates there are moderate symptoms, or moderate difficulty in social, occupational, or school functioning; and 50 to 41 indicates there are serious symptoms, or serious impairment in either social, occupation, or school functioning.

As this claim is an appeal of an initial disability rating the evidence to be considered is not limited to the current severity of the disability.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55 (1994).  In doing so, the Board examines the relevant evidence to determine whether it is possible to grant a higher percentage evaluation for a distinct period; this concept is known as the "staging" of ratings.  See Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In terms of lay evidence, at the November 2014 travel Board hearing, the Veteran testified that his PTSD symptoms have caused significant social impairment.  He explained that he was starting get anxious even in the hearing room.  See November 2014 Board Hearing Transcript at 4.  He does not like to be in big crowds.  He has to sit with his back to the wall so he can see.  When he hears fireworks or other loud noises, they terrify him.  It terrifies him so much so that he almost crawled under a stadium during an event.

The Veteran's girlfriend, M.S., testified that his PTSD symptoms were worse than he was describing them to be.  Id. at 5.  She stated if there are more people around than just herself and her daughters, he becomes anxious.  She suspected that when they host Thanksgiving dinner that year he will be hiding in their basement rather than socializing.  Id. at 6. He does not like to go out.  Id. at 5.  As a result, they do not go out to do things.  If they do go to a restaurant, they have to pay very close attention to everything.  He explained that he like to stay home because he could control what happened at home.  Id. at 7.  Even at home, he is uncomfortable because of the construction noise in their neighborhood.  He described the construction noise sounded like a mortar going off.  

M.S. relayed the Veteran has tried in the past to get out of the house and volunteer to help other disabled veterans.  Id. at 7.  However, it was too much for him because he no longer any has any patience.  He even tried to work at a gas station part-time, but he was unable to handle being around other people.  She recalled that he came home crying from work.  He is unable to do simple things like pick up the phone and have a conversation with family or friends because he gets anxious about what is going to be said that will be a trigger.  M.S. also testified he was an alcoholic.  Id. at 9.  Drinking is how he deals with many things. 

Additionally, in furtherance of this claim, R.O., the Veteran's brother, submitted a Buddy Statement in March 2009.  In the statement, R.O. stated the first year following the Veteran's return from deployment they lived together while the Veteran and his wife were building their own house.  March 2009 Buddy Statement from R.O.  Everything seemed well for the first year.  However, after that things began deteriorating.  R.O. recalled his behavior began to change.  He began interacting less, showing less motivation, sleeping earlier in the evenings, he seemed depressed, and he generally appeared troubled and unhappy. 

The Veteran also submitted a May 2010 Statement in Support of Claim, in which he reported that since his deployment to Iraq he has become anxious in large crowds.  May 2010 Statement in Support of Claim.  As a result, de stays as home more often because he no longer feels comfortable in large crowds or around people he does not know.  He stands with his back to the wall or a corner so that no one would be able to sneak upon on him and felt as though he had to watch everyone.  He now has trust issues that he did not have before.  His drinking has drastically increased since his return from the deployment.  He has trouble sleeping and recently obtained a prescription for Ambien, a sleep aid.

Generally, in assessing the evidence of record, the Board acknowledges the Veteran, his girlfriend, and brother are competent to provide evidence regarding the lay observable symptoms of his PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  However, as their lay statements relate to a clinical assessment of occupational and social impairment, the Board is unable to accord them any probative weight because neither is competent to render a medical diagnosis or opinion on such a complex medical question.  See Barr, supra; see also Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the Board finds the medical evidence of record the most probative.

The Veteran underwent his first VA examination in August 2010.  See August 2010 Initial PTSD VA Examination Report.  Thereafter, he was examined twice more; in July 2015 and October 2016.  See July 2015 Initial PTSD Examination Report; October 2016 Review PTSD VA Examination Report. 

During the first VA examination in August 2010, the Veteran reported being married twice; first, from 1983 to 1988, and then from 1992 to 2006.  See August 2010 Initial PTSD VA Examination Report.  He relayed that he has one son from his first marriage, as well as a step-son, both of whom he still maintained a relationship with.  He also maintained some social friends and acquaintances.  In fact, he tried to remain as active as possible.

The Veteran explained that his second marriage fell apart after he returned home from a deployment to Iraq.  He claimed that upon his return he was no longer the same person.  He began alienating himself from his wife.  He was moody and depressed at times.  He began having difficulty sleeping.  His alcohol intake increased.  As a result, his wife left him.

At the time of examination, the Veteran stated he was in a relationship with another person, who he met through a friend.  They bought a house together and were now living together along with her two minor children.  He has cut down on his drinking, but still admitted binge drinking once in a while.  He continued to endorse anxiety in crowds and hypervigilance.

The Veteran did not disclose seeking any psychiatric treatment upon returning from deployment.  Even at the time of examination, he denied receiving any psychiatric treatment or taking any psychiatric medications.

During the examination, the VA examiner observed the Veteran was alert and oriented to person, place, and time.  Consistent with his complaints of depression, he exhibited a flat affect.  Even so, there was no evidence of mania or pressured speech.  Although he complained of some hypervigilance, there was no evidence of a thought disorder.  There was no evidence of hallucinations or delusions.  

Upon examination, the VA examiner noted the Veteran's present PTSD symptoms consisted of intrusive thoughts, flashbacks, some sleep disturbance, and some social dysfunction; and assigned a GAF score of 60 indicating his symptoms resulted in moderate difficulty in social, occupational, or educational settings. 

While the Veteran's representative asserts the August 2010 Initial PTSD VA Examination Report was inadequate for rating purposes because the VA examiner did not discuss the occupational impairment caused by his PTSD symptoms, the Board disagrees with this assessment.  See January 2013 Brief in Support of Appellant.

With regard to occupational impairment, it appears the VA examiner attributed the Veteran's "employment dysfunction" to his diagnosis of Parkinson's disease based on his lay statements.  During the examination, he explained that when he returned from his deployment he began developing stiffness and had difficulty walking and maneuvering.  As a result, he was forced to retire from his National Guard service because he was unfit to meet the physical demands of his duties.  This in turn led to his retirement from his full-time federal employment because it was contingent upon his National Guard status.  He did not disclose any occupational impact of his PTSD symptoms.  In fact, at the time of examination, he averred that his most significant post-separation stressor was his divorce and learning of his Parkinson's disease.  

The VA examiner's observations are consistent with the Veteran's and M.S.'s testimonies during the November 2014 travel Board hearing as well as his statements during the October 2016 VA examination as outlined below.  During the November 2014 travel Board hearing, he confirmed that he was discharged from his National Guard duties as a result of his Parkinson's disease.  November 2014 Board Hearing Transcript at 14-15.  Shortly thereafter, he was terminated from his full-time job as well because in order to keep his full time job, he needed to maintain his National Guard enlistment because he had a dual status as a federal service technician.  Although they testified regarding the occupational impact of his PTSD symptoms as it related to his post-Army National Guard employment and volunteering, their testimony did not extend back to his discharge from the National Guard and the termination of his federal employment.

Given the foregoing, the Board finds the August 2010 Initial PTSD VA Examination Report adequate and probative. 

Subsequently, the Veteran was afforded another VA examination in July 2015.  See July 2015 Initial PTSD Examination Report.  During this VA examination, he stated he continued to live with his girlfriend and that they have been living together for the past seven years.  He described their relationship as "awesome."  He reported that he continued to maintain his relationship with his son and step-son from his first marriage. 

During this examination, the VA examiner noted the Veteran had been prescribed medication for anxiety and insomnia, which he claimed were helping.  
  
The VA examiner found the Veteran's pertinent PTSD symptoms at that time were anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  In that regard, the VA examiner noted he continued to have intrusive thoughts and flashbacks.  He exhibited symptoms of anxiety, depression, and sleep disturbance.  He also demonstrated social anxiety with hypervigilance.  However, he denied any suicidal or homicidal ideation.

In the end, the VA examiner concluded the Veteran's occupational and social impairment rose to the level of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. 

Most recently, in accordance with the Board's April 2016 remand directives the Veteran was examined by the VA in October 2016 to supplement the July 2015 VA examination findings.  See April 2016 Board Decision; October 2016 Review PTSD VA Examination Report.  At this examination, he relayed that he continued to live with the same girlfriend and that they have been together nearly 10 years.  This time, he described their relationship as "ok" and "like any other."  He stated he continued to maintain a good relationship with his son and step-son from his first marriage.  Additionally, he expressed that socially he was doing well.  

In terms of employment, the Veteran once more reported that he was discharged from the National Guard after he began noticing functional impairments with the left side of his body.  Although he referenced working at a gas station for two weeks post-separation, he simply relayed that the income was insufficient from this position.  He did not disclose any occupational impairment as it pertained to his PTSD symptoms.  

The Veteran continued to be prescribed medication for his chronic sleep impairment.  However, he stated he did not take the medication every night because it was not particularly effective when he was already tired.  He reported that he is able to fall asleep quickly most times unless there is something anxiety-provoking imminent.  However, his sleep is usually broken.  He wakes up around 4:00 a.m., but is able to fall back asleep most times.  While he denied having any nightmares, he claimed he still had flashbacks, which were "occasionally" triggered by loud noises.  Aside from the prescription sleep aid, he denied receiving any psychotherapy.

The Veteran expressly denied experiencing any panic attacks; suicidal or homicidal ideation; hallucinations; or problems with his appetite.  

The Veteran claimed he has been "grumpy" and bored "for the most part."  He reported a decrease in his patience level and frustration with the VA benefits system.  He relayed that he feels "a little bit" down as a result of his PTSD and Parkinson's disease symptoms.  

The Veteran continued to relay anxiety triggered by crowds and loud noises.  He still liked to sit with his back to the wall.  He also asserted the examination was triggering his anxiety as well.  He has perceived movement in the corners of which eyes, which puts him on edge.  As a result, he is not able to let his guard down.  

In addition, the Veteran asserted that his short-term memory was "beginning to suck," but stated his long-term memory was intact.

Generally, the VA examiner observed the Veteran appeared casually dress and appropriately groomed; he was alert and oriented; while his mood and affect were anxious, they were appropriate to content; his speech was within normal limits; his thought processes and content were within normal limits, without any evidence of formal thought disorder, hallucinations, delusions, mania or obsessive-compulsive features; and he was capable of abstract thinking and demonstrated fair insight. 

The VA examiner administered the PTSD Checklist - 5 (PCL-5) to gauge the Veteran's current symptoms.  The VA examiner explained the PCL-5 was based on his subjective self-reports of the severity of his claimed PTSD symptoms. 

The PCL-5 yielded the following results: (1) symptoms that affected him quite a bit were feeling upset when something reminded him of a stressful experience; having a strong physical reaction to something that reminded him of a stressful experience; being super alert, watchful, or guarded; feeling jumpy or easily startled; and having difficulty concentrating; (2) symptoms that affected him moderately were repeated, disturbing, and unwanted memories of stressful experiences; suddenly feeling or acting as if the stressful experience were reoccurring; avoid memories, thoughts, or feelings related to the stressful experiences; avoiding external reminders of the stressful experiences; loss of interest in activities he used to enjoy; feeling distant or cutoff from others; and trouble falling or staying asleep; (3) symptoms that bothered him a little bit were trouble remembering important parts of the stressful experience or what happened after; having strong negative feelings, such as fear, horror, anger, guilt, or shame; trouble experiencing positive feelings; irritable behavior; angry outbursts, or acting aggressively; and (4) symptoms that did not bother him at all were repeated or disturbing dreams of the stressful experience; having strong negative beliefs about himself, others, or the world; and taking too many risks or doing things that could cause self-harm.  Notably, he endorsed no symptoms as bothering him extremely.

The VA examiner noted the Veteran's active PTSD symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood. 

Overall, the VA examiner concluded there was no evidence to support a higher disability rating based on his psychosocial functioning due to his PTSD symptoms.  He was able to maintain romantic, familial, and social relationships.  His occupational impairment was attributable to the symptoms of his Parkinson's disease.

In contemplating the evidence of record, the Board finds the overall evidence is indicative of a 50 percent disability rating during the entire appeal period.  
38 C.F.R. §§ 4.6, 4.130, DC 9411 (2017); cf. Hart, supra.  

At no time has the Veteran demonstrated impairment in judgement or thinking.  At all times, his thought processes and content have remained within normal limits, without any evidence of suicidal or homicidal ideation; hallucinations; or obsessional rituals that interfered with routine activities. 

None of the VA examiners found evidence of intermittently illogical, obscure, or irrelevant speech.  

While each of the VA examiners noted depression, none concluded it was near-continuous and/or affected the Veteran's ability to function independently, appropriately, and effectively.  Significantly, he explicitly denied experiencing any panic attacks whatsoever.  At all times, he maintained the ability to complete his daily living activities and manage his own finances.  In fact, during the August 2010 VA examination, he stated that he tried to keep as active as possible.

Even though the Veteran reported feeling "grumpy" and claimed his patience level was decreased, there is no corroborating evidence of impaired impulse control, such as unprovoked irritability with periods of violence.  According to his own assessment utilizing the PCL-5, symptoms such as irritable behavior; angry outbursts, or acting aggressively only hampered him a little bit.

Although during the October 2016 VA examination, the Veteran avowed that his short-term memory was "beginning to suck" without expounding any further other than to state that his long-term memory was intact.  Notably, the October 2016 VA examiner did not include memory impairment among his active PTSD symptoms.  During the August 2010 or July 2015 VA examinations, did not he report any issues with memory.  Moreover, any memory loss documented in the medical evidence of record is associated with his Parkinson's.  See February 1, 2010 Social Security Administration (SSA) Examination Report; February 4, 2010 Miscellaneous Neurological Disorders VA Examination Report.  As a result, the issue of memory loss will be discussed further below.

Even though neither the August 2010 or July 2015 VA examiners documented the state of the Veteran's personal appearance or hygiene, the October 2016 VA examiner observed he was casually dress and appropriately groomed.

The August 2010 and October 2016 VA examiners each confirmed the Veteran was alert and oriented to person, time, and place during their respective examinations.  

At no time has the Veteran demonstrated an inability to establish and maintain effective relationships.  The Board acknowledges that his PTSD symptoms contributed to the breakdown of his marriage upon his return from deployment because he alienated himself from his wife.  See August 2010 Initial PTSD VA Examination Report.  Nonetheless, during the August 2010 VA examination, he reported that he maintained some social friends and acquaintances.  In particular, he reported having a friend, through whom he met his girlfriend.  He was able to have a successful relationship with his girlfriend as indicated by buying a house together and residing with her two minor children.  

At the July 2015 VA examination, the Veteran verified that he was in a relationship with the same girlfriend and described their relationship as "awesome."  July 2015 Initial PTSD Examination Report.  Additionally, he relayed that he maintained a relationship with his son and step-son from his first marriage. 

At the October 2016 VA examination, the Veteran confirmed that he and his girlfriend have been together for nearly a decade despite describing their relationship as "ok" and "like any other" at that time.  October 2016 Review PTSD VA Examination Report.  He continued to maintain a good relationship with his son and step-son.  In fact, he claimed that he was doing well socially.  

Therefore, despite the Veteran's continued social anxiety and hypervigilance, the evidence of record shows he is able to maintain effective relationships even though he may have difficulty establishing them. 

Each of the VA examiners included sleep impairment among the Veteran's active PTSD symptoms.  However, consideration of chronic sleep impairment in terms of the resulting occupational and social impairment ends at 30 percent disabling.  

The Board acknowledges that during a portion of the appeal period, the Veteran has been prescribed medication for anxiety and insomnia.  As such, the Board is mindful of the fact that a higher disability rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, there is a dearth of evidence relating to the severity of his PTSD symptoms without medication.  Therefore, the Board must consider the evidence of record in its entirety.

Further, the Board is cognizant of the fact the psychiatric symptoms listed in the rating criteria are not exhaustive, but are examples of typical symptoms for the listed disability rating.  Here, the Board finds the evidence does not demonstrate any other symptoms of a severity, frequency, and duration that warrant a higher 70 percent disability rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  


II.  Increased, Initial Disability Rating for Parkinson's Disease

Procedural Posture

The Veteran contends that he is entitled to an initial disability rating in excess of 30 percent for Parkinson's disease prior to October 6, 2016.  See September 2015 Notice of Disagreement (NOD).  Entwined with this claim are his claims for entitlement to an effective date prior to October 6, 2016 for impairment of the left upper extremity, impairment of the right upper extremity, left lower extremity, impairment of the right lower extremity, stooped posture, loss of automatic movements, speech changes, difficulty chewing and swallowing, loss of smell, and mild sexual dysfunction.  See April 2017 NOD.

At the outset, the Board notes the Veteran was first granted service connection for Parkinson's disease in a May 2015 rating decision.  At that time, the RO assigned the minimum 30 percent disability rating under DC 8004.  He expressed his disagreement with the initial disability rating assigned for Parkinson's disease in a September 2015 NOD.  

During the pendency of this appeal, by way of a February 2017 rating decision, the RO granted service connection for multiple disabilities secondary to the Veteran's Parkinson's disease and assigned separate disability ratings; impairment of the left upper extremity, impairment of the right upper extremity, left lower extremity, impairment of the right lower extremity, stooped posture, loss of automatic movements, speech changes, difficulty chewing and swallowing, loss of smell, and mild sexual dysfunction.  This rating decision constituted a complete grant of the benefits available for each service-connected disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2017, the Veteran filed an NOD with the February 2017 rating decision.  However, the April 2017 NOD expressly limited the scope of the appeal to the issue of an earlier effective date for each of the newly service-connected disabilities.  He has thereby limited the relevant timeframe as well as the Board's authority to consider the applicability of a disability rating other than as assigned by the February 2017 rating decision as it relates to these service-connected disabilities.

Laws and Regulations

As mentioned above, ordinarily, for an appeal of an initial disability rating the evidence to be considered is not limited to the current severity of the disability.  Fenderson, supra; cf. Francisco, supra.  Typically, the Board examines all the relevant evidence of record during the appeal period.  However, given the procedural posture detailed above, the Board primarily focuses on the period between April 8, 2009, the date of the claim, and October 5, 2016, the day prior to the award of service connection for the separate disability ratings, secondary to the Veteran's Parkinson's disease.

With this in mind, the Board notes that upon service connection for Parkinson's disease the minimum disability rating assigned is 30 percent under DC 8004 (paralysis agitans) if there are ascertainable residuals that when evaluated under separate DCs do not result in a combined disability rating resulting in excess of the minimum 30 percent rating.  38 C.F.R. § 4.124a, Note.  

Necessarily, the Board is required to consider whether the residuals may otherwise be rated under a separate DC.  If the residuals can be evaluated under separate DCs and the combined disability rating resulting from these residual DCs exceeds the minimum 30 percent rating, then separate disability ratings are to be assigned in lieu of the minimum 30 percent rating under DC 8004.  See VA Adjudication Procedures Manual M21-1 MR, Part III, Subpart iv, 4.G.5.b., 4.G.8.c.; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this instance, the separate disability ratings awarded in the February 2017 rating decision identify potentially applicable DCs for consideration of an increased, initial disability rating in excess of 30 percent under DC 8004 prior to October 6, 2016.  

Impairment of the right and left upper extremities are both evaluated under DC 8513.  See 38 C.F.R. § 4.124a.  Pursuant to DC 8513, a 20 percent disability rating is warranted for mild incomplete paralysis of the radicular groups regardless of whether the extremity is the major or minor; a 30 percent disability rating is warranted for moderate incomplete paralysis of the minor extremity; a 40 percent disability rating is warranted for moderate incomplete paralysis for the major extremity; a 60 percent disability rating is warranted for severe incomplete paralysis for the minor extremity; a 70 percent disability rating is warranted for severed incomplete paralysis for the major extremity; a 80 percent disability rating is warranted for complete paralysis of the minor extremity; and a 90 percent disability rating is warranted for complete paralysis of the major extremity.

The words "mild," "moderate," and "severe" are not defined in by the VA's Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  As such, rather than applying a mechanical formula, the Board must evaluate all of the evidence for an "equitable and just decision."  38 C.F.R. § 4.6 (2017).

Impairment of the right and left lower extremities are both evaluated under DC 8520.  See 38 C.F.R. § 4.124a.  In accordance with DC 8520, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating is warranted for moderate incomplete paralysis; a 40 percent disability rating is warranted for moderately severe incomplete paralysis; a 60 percent disability rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent disability rating is warranted for complete paralysis.

Stooped posture is evaluated under DC 5237 for lumbosacral or cervical strain.  See 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).  DC 5237 in turn is rated utilizing the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is warranted if there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not 30 degrees; the combined ROM of the thoracolumbar spine is not greater than 120 degrees; the combined ROM of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is warranted if there is forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

Loss of automatic movements is evaluated under DC 8207.  See 38 C.F.R. § 4.124a.  Pursuant to DC 8207, dependent on the relative loss of innervation of facial muscles, a 10 percent disability rating is warranted for moderate incomplete paralysis; a 20 percent disability rating is warranted for severe incomplete paralysis; and a 30 percent disability rating is warranted for complete paralysis.  Id., Note.

Speech changes are evaluated under DC 6516 for chronic laryngitis.  See 38 C.F.R. § 4.97.  In accordance with DC 6516, a 10 percent disability rating is warranted if there is hoarseness with inflammation of the cords or mucous membrane; and a 30 percent disability rating is warranted if there is hoarseness with thickening or nodules of the cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

Difficulty chewing and swallowing is evaluated under DC 7203 for stricture of the esophagus.  See 38 C.F.R. § 4.114.  Under DC 7203, a 30 percent disability rating is warranted if the esophageal stricture is moderate; a 50 percent disability rating is warranted if it is severe, permitting only liquids; and an 80 percent disability rating is warranted if it only permits the passage of liquids with a marked impairment of general health.

Loss of smell is evaluated under DC 6275, which sets forth only one compensable disability rating at 10 percent for complete loss of smell.  See 38 C.F.R. § 4.87a.

Sexual dysfunction is evaluated under DC 7522, which prescribes only one compensable disability rating at 20 percent for penile deformity with loss of erectile power.  See 38 C.F.R. § 4.115b.

Generally, in assessing the evidence of record, the Board acknowledges the Veteran and his girlfriend are competent to provide evidence regarding the lay observable symptoms of his Parkinson's disease.  See Barr, supra.  However, they are not competent to render a medical diagnosis or opinion on such a complex medical question as range of motion (ROM) measurements, the presence of ankylosis, inflammation or cords or mucous membrane, marked impairment of general health, the clinical factors contributing to an assessment of a mild, moderate, or severe disability, etc.  See Barr, supra; see also Jones, supra.  In that regard, the Board relies primarily on the medical evidence of record.  

Factual Background

The pertinent medical evidence of record begins in January 2009.  A January 30, 2009 M.S.U. Department of Neurology and Ophthalmology Neurological Evaluation conducted by Dr. G.S.D., a private treatment provider, found upon physical examination, the Veteran was generally healthy.  He had normal orientation and memory.  His attention span and fund of knowledge were normal.  His speech was normal.  He had full visual fields and maintained his visual acuity with glasses.  His ocular movements were minimally limited in upward gaze for his age.  There was somewhat delayed movement of the left angle of the mouth when compared with the right, but otherwise there was no facial weakness and there were normal facial sensations.  His hearing was normal.  His movements of the tongue and palate were normal.  Some intermittent lasting tremor in the left hand was observed as well as definite cogwheeling and rigidity of the left upper extremity and some increased rigidity in the left lower extremity.  The movements of the left upper extremity were slower than in the right.  However there was no weakness.  The left ankle jerk was slightly sluggish when compared to the right.  Except for the fact that he did not swing the left upper extremity when walking, his gait was unremarkable. 

Based on this examination, Dr. G.S.D. referred the Veteran to Dr. J.L.G. for further follow up.  In a February 2, 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G., a private treatment provider, provided insight into the symptoms of the Veteran's Parkinson's disease.  At this appointment, he reported that others first began noticing that he was not moving his left arm while walking about three to four years prior; he was holding against his chest as though in a splint. 

About a year prior, the Veteran began noticing a tremor of his left hand, which has gradually progressed over time.  It is now more significant when he is sleeping and also worsens with stress or anxiety.  While it was easier to move his right arm as opposed to his left, he denied any stiffness in his left arm, and stated it was more a feeling of weakness.  Although he still had strength in his left hand, his fine motor dexterity is reduced and he has a harder time gripping with his left hand when writing.  As a result, his handwriting is smaller and less legible.  

The Veteran also reported constant tightness in his inner thigh, which was uncomfortable, but not painful.  He has not noticed any changes in his gait, but has noticed a change in his posture; he tends to drop his left shoulder forward when he walks.  Even so, he did not find it difficult to pick up his feet.  Although he has not noticed any changes in balance, a couple of times a week, he felt his equilibrium was a little off.  Sometimes, he loses his footing, and has to take a side-step, but he did not recall any catching of his toe or tripping.  Moreover, he denied that he has fallen.  He did not have difficulty getting out of chairs or moving in bed.  Generally, he stated his symptoms were not disabling, but did prevent him from doing things that he needs or wants to do.  

The Veteran denied any change in speech; difficulty swallowing; autonomic symptoms such as urinary incontinence, orthostatic hypotension, or constipation; problems with mood or memory; and stated his sense of smell has always been bad.

The Veteran's girlfriend, who was also present for the appointment, reported that she thought he may have had a stroke because the left side of his mouth tends to droop and does not respond fully when he smiles.  Although he was unaware of any sleep problems, she stated he wakes up two to three times per night; yelling out and grabbing her in his sleep. 

It appears Dr. J.L.G. utilized the Unified Parkinson's Disease Scale Rating III in assessing the Veteran's condition.  In doing so, Dr. J.L.G. scored multiple categories; general, which included speech, facial expression, tremors at rest of the face, lips, and chin; motor, which included hands, feet, and action tremors; tone, which included rigidity of the neck, upper extremities, and lower extremities; coordination, which includes finger taps, hand grips, hand pronate/supinate, and leg agility; posture/gait, which included arising from a chair, posture, gait, postural stability, body bradykinesia; and Hoehn and Yahir Stage.  Unfortunately, Dr. J.L.G. did not provide an explanation for what the Unified Parkinson's Disease Scale Rating III measured or signified.  As such, the Board is unable to accord the results of the Unified Parkinson's Disease Scale Rating III any probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the disability is a fully informed one) citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

In addition to the Unified Parkinson's Disease Scale Rating III, Dr. J.L.G. also observed the Veteran exhibited mild postural tremor; normal tandem gait; intact attention/concentration on bedside test; intact constructional abilities on bedside test; intact fund of knowledge; normal fluency, comprehension, repetition, and naming with respect to with respect to language; fluent speech, intact extraocular eye movements; some left facial droop, but with spontaneous smile, his lips are more symmetric; tongue protruded in the midline; no muscle atrophy or fasciculation; pronator drift was absent; normal muscle strength in all respects; normal sensory examination in all respects; normal biceps, brachioradialis and patellar reflexes; he was well developed, well nourished, in no acute distress, but had moderate hypomimia.

Curiously, even though Dr. J.L.G. documented the Veteran's denial of any memory issues, Dr. J.L.G. indicated there was impairment of his short-term memory.  However, Dr. J.L.G. did not reconcile this finding with his statements during the examination nor provided any supporting rationale for this apparent inconsistency. 

Subsequently, in a March 2009, Dr. J.S., his private treatment provider documented that he had left hand tremor and weakness, cogwheel rigidity as well as left thigh discomfort.  See March 2009 Letter from Dr. J.S.; March 2009 Standard O.V. Form.  However, Dr. J.S. did not supply further detail regarding the severity of these symptoms or identified any other residuals.

That same month the Veteran returned to Dr. J.L.G.  A March 30, 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G. documented his report that he was doing fairly well since he was last seen the month before.  He reported some improvement with his motor symptoms since starting on daily medication.  Even so, he continued to have residual tremor, stiffness, and slowness in his right hand and fingers.  However, he relayed that they did not prevent him from accomplishing his daily living activities.  He stated his balance was stable and his speech and swallowing were unchanged.  He denied any weakness in his limbs, paresthesias, seizures, transient blindness, frequent falls, frequent headaches, or difficulty walking.  He further denied dysphagia; incontinence; and depression, anxiety, memory loss, and hallucinations, compulsive behaviors, despite stating that he was more irritable for a few days after his medication dosage was increased. 

Aside from the Unified Parkinson's Disease Scale Rating III scores, Dr. J.L.G. additionally observed the Veteran's attention/concentration was intact on bedside test; his fund of knowledge was intact; with respect to language, there was normal fluency, comprehension, repetition, and naming; his speech was fluent; his extraocular eye movements were intact; he had normal facial muscle strength bilaterally; his tongue protruded in the midline; there was no muscle atrophy or fasciculation; pronator drift was absent; in terms of his biceps, brachioradialis and patellar reflexes were normal; he well developed, well nourished, in no acute distress, but had moderate hypomimia.

Again, Dr. J.L.G. did not elucidate what the Unified Parkinson's Disease Scale Rating III measured or signified.  

Overall, Dr. J.L.G. noted an impression of resting tremor, bradykinesia, and stiffness of the left side.  

According to the medical evidence of record, the Veteran was seen by Dr. J.L.G. once more in May 2009.  May 6, 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit from Dr. J.L.G.  At that time, Dr. J.L.G. noted his motor symptoms have been well controlled by his medication.

In early February 2010, the Veteran underwent a SSA examination.  February 1, 2010 SSA Examination Report.  At that time, he averred that he was clumsy with his right leg and has a tendency to fall when turning left.  His described that his memory was failing and not as sharp as before.

Following examination, the SSA examiner documented the Veteran was independent with his activities of daily living.  While he ambulated without any assistive devices, he walked with the left arm assumed in a dystonic posture with his left arm flexion at the elbow, probation of the forearm, clenched left fist and adduction of the arm to his side.  When he walked, the left arm and trunk did not rotate at all.  Further, he was unsteady with turning and side-stepped to keep his balance.  He was unable to tandem well.  He rocked slightly when getting in and out of a chair due to the stiffness. 

The SSA examiner recorded the Veteran was generally well built.  However, he displayed masked facies and slower speech.  The SSA examiner's notes are unclear with respect to whether there was impairment of his conjugate gazes; the SSA examiner noted "conjugate gazes especially vertically".  However, the SSA examiner found no evidence of spruanuclear palsy in the eyes with gaze.  The SSA examiner determined his neck muscles were very rigid; he had resting and action tremor in the left hand; there was dysmetria on the finger to finger testing with the left hand; the gabella was negative at the brow; his muscle tone increased with cogwheel rigidity while doing passive movements with his arms. 

According to the SSA examiner, the cognitive changes the Veteran complained of were characteristic of Parkinson's disease.

That same month, the Veteran was afforded a VA examination in furtherance of this claim.  See February 4, 2010 Miscellaneous Neurological Disorders VA Examination Report.  During this examination, he averred that his condition was going "downhill."  His girlfriend who was also present, stated that when they met in 2005/2006 he simply walked funny, but now he leans more and is increasingly unsteady.  

The Veteran asserted that he has a hard time moving his left arm and carries his left arm over his chest and uses his right arm to lift his left.  It was hard for him to write his own name now.  However, he tries to remain active by using his right hand and arm.  He stated that it felt as though there was something in the bottom of his left shoe; like his left foot is higher than his right.  He always turned to the right because it is difficult for him to turn left.  His left groin area is always tight.  Once more, the Veteran avowed that his short term memory was getting worse; he was unable to recall conversations from two days prior.  Even though he continued to take medication daily, in his estimation, it now only resolves about 75 percent of his symptoms.  

A motor examination revealed the Veteran had reduced muscle strength in his left arm, hand, leg, which were scored at 4/5.  Even still, his muscle tone and bulk were normal.  The VA examiner found his facial muscles drooped to the left and his facial expression was mask-like; he had decreased shoulder shrug to the left; he was unable to perform heel-toe gait; and there were resting tremors, bradykinesia, and stiffness on the left side. 

A sensory examination revealed the Veteran had decreased light touch to his right heel and increased sensitivity to both feet, but his vibratory and positional senses were normal.  While his funduscopic examination was normal, his left visual field was diminished and his left eye demonstrated minimal nystagmus with medial/lateral movement.  His mental status was normal.  He demonstrated decreased strength of the trapezius and supraclavicular muscles on the left side as well as decreased reflexes of the left biceps, brachioradialis, triceps, patellar, and Achilles.  In particular, the cerebellar examination revealed his gait was normal and the Romberg test was normal, but he was unable to perform the finger to nose test with his left hand; exhibited decreased ability to complete the heel knee shin testing with the left; and his balance was unsteady doing the tandem walking test.  The VA examiner concluded there was evidence of chorea; loss of strength in the left-sided upper and lower extremities; and impaired coordination on the left side.

Overall the VA examiner confirmed there was memory loss; decreased concentration; decreased mobility; decreased manual dexterity; problems with lifting and carrying; difficulty reaching; hearing difficulty; lack of stamina; weakness or fatigue; decreased strength of the upper and lower extremities; and pain.  

While the VA examiner did not assess the specific findings in terms of mild, moderate, or severe impairment.  In the VA examiner's assessment, the Veteran would have moderate impairment of doing his chores; moderate impairment in shopping; severe impairment in exercising; sports were prevented; severe impairment in recreation; severe  impairment in traveling; no impairment with feeding, bathing, toileting, or grooming; moderate impairment with dressing because lifting his left arm into a sleeve is difficult.

In between the February 2010 VA examination and most recent October 2016 VA examination, the medical evidence of record is sparse in terms of the Veteran's Parkinson's disease.  While VA Physician Notes between February 2010 and February 2013 reference his diagnosis of Parkinson's and include some relevant observations and findings, none of these VA Physician Notes suggest a comprehensive examination was conducted with his Parkinson's disease in mind.  See February 17, 2010 VA Physician Note (noted the Veteran exhibited masked facies and that his left shoulder was lower than the right, but his gait was normal; he was able to walk on toes and heels without any problems; he demonstrated bilateral hand grasp; his patellar deep tendon reflexes were the same bilaterally, and the Romberg test was normal); May 24, 2010 VA Physician Note (noted the Veteran was ambulatory with a normal gait, in no apparent distress, and his motor and sensory abilities were intact); June 27, 2012 VA Physician Note (noted the Veteran exhibited a tremor of the left hand; a normal gait and the ability to walk on his toes and heels without any problems; and the Romberg test was negative); February 2013 VA Physician Note (noted the Veteran reported pain on the bottom of his right foot, which he described was like walking on a stone; noted he was ambulatory with a normal gait and without any apparent distress; also noted evidence of bradykinesia and masked facies, but without any other motor or sensory issues).  

Most recently, the Veteran was afforded a VA examination in October 2016.  See October 2016 Parkinson's Disease VA Examination Report.  Whereas the earlier medical records did not describe the severity of the Veteran's Parkinson's disease symptoms in terms of mild, moderate, or severe, this VA examiner provided such clinical assessments.  As a result, the Board finds the October 2016 Parkinson's Disease VA Examination Report highly probative and instructive.

Upon examination, the VA examiner concluded the Veteran had mildly stooped posture.  The VA examiner opined it was likely due to his Parkinson's disease rather than his diagnosed thoracolumbar spine condition.  In support, the VA examiner explained that as the examination progressed he had to change his position more frequently due to discomfort.  As he remained seated, his stooped posture became more apparent, likely due to the fatigue and upper body weakness related to his Parkinson's disease.  While he did not demonstrate stooped posture with ambulation during the examination, the VA examiner believed it would become noticeable with prolonged activity and increase fatigue.

The VA examiner determined the Veteran exhibited mild speech changes.  The VA examiner observed that his speech was soft and low in tone, and somewhat monotone.  However, the VA examiner found no evidence of slurred speech.

As it pertained to mental manifestations due to Parkinson's, the VA examiner indicted there was evidence of mild depression, but no cognitive impairment or dementia.  The Veteran appeared to be sad when he spoke of the limitations associated with his Parkinson's disease.  Although the VA examiner acknowledged being him for a relatively short period of time, the VA examiner indicated he did not show any cognitive deficits, disorientation, or significant anxiety.  Initially, he was anxious upon entering the examination room, but was calm, cooperative, and participated fully.

Upon examination, with respect to the upper extremities, the VA examiner found his right hand grasp was 4/5 in muscle strength and his left hand grasp was 3/5.  The VA examiner observed that he was having severe left hand tremors at the time of examination, which contributed to the decreased strength.  The reflexes of the right upper extremity were 1+ in all respects except for the brachioradialis, which could not be tested due to tremors.  The reflexes of the left upper extremity could not be tested at all due to tremors. 

The VA examiner specified that he suffered from severe tremors, muscle rigidity, and stiffness in his left upper extremity.  In contrast, he experienced moderate tremors and mild muscle rigidity and stiffness in the right upper extremity.  

In terms of manual dexterity, the VA examiner noted the Veteran's report that it required increased time for dressing and grooming.  Further, he stated he required assistance in setting up his pill box.  The VA examiner did not believe he would be able to set up a pill box on his own based on the tremors affecting his upper extremities.  In addition, the VA examiner confirmed loss of fine motor coordination of the upper extremities upon examination.
With respect to the lower extremities, the VA examiner found the Veteran's muscle strength was 4/5 bilaterally.  Further, the reflexes were 1+ bilaterally.

The VA examiner noted the Veteran was affected by mild tremors, muscle rigidity and stiffness in his lower left extremity.  While there was no evidence of tremors in the right lower extremity, the VA examiner documented he experienced mild muscle rigidity and stiffness.  As a result, of these symptoms, he reported bumping into walls at times, but did not disclose suffering from any falls.  The VA examiner concluded there was moderate bradykinesia or slowed motion as evidenced by difficulty initiating movement, freezing, or short shuffling steps.  In addition, the VA examiner assessed he had moderate balance impairment.  

Furthermore, upon examination, the VA examiner assessed the Veteran had moderate loss of automatic movements as evidence by blinking, leading to a fixed gaze, and typical Parkinson's facies; partial loss of smell; mild sleep disturbance as evidenced by insomnia or day time sleep attacks; mild difficulty with chewing/swallowing; no urinary problems; no constipation due to the slowing of the gastrointestinal tract or secondary to Parkinson's medications; and mild sexual dysfunction.

In the end, in terms of functional impact, the VA examiner concluded bending, lifting, carrying objects; ascending/descending stairs; performing weight bearing activities for extended periods of time; performing tasks requiring fine motor coordination and manual dexterity; performing tasks requiring upper and lower extremity strength would be difficult for due to the effects of his Parkinson's symptoms.  Consequently, the VA examiner did not find it likely he would be able to secure gainful employment in either a physically active or sedentary work environment. 

Analysis 

In contemplating the evidence, the Board finds separate disability ratings beyond the minimum 30 percent under DC 8004 prior to October 6, 2016 is appropriate.  See 38 C.F.R. § 4.124a; VA Adjudication Procedures Manual M21-1 MR, Part III, Subpart iv, 4.G.5.b., 4.G.8.c.

Left Upper Extremity

With respect to impairment of the left upper extremity, the Board finds an earlier effective date of April 8, 2009 for the award of a 70 percent disability rating for impairment of the left upper extremity is supported by the evidence of record.  

In January 2009, Dr. G.S.D. observed some intermittent resting tremor of the Veteran's left hand; definite cogwheeling and rigidity of the left upper limb; the movements of the left upper extremity were slower than in the right; and he did not swing the left upper extremity when walking.  January 30, 2009 M.S.U. Department of Neurology and Ophthalmology Neurological Evaluation conducted by Dr. G.S.D.  

A month later, in February 2009, the Veteran described that when he walked his left arm does not move.  Instead, he holds it against his chest as though it is in a splint.  He reported having a harder time gripping with his left hand when writing.  As a result his handwriting was smaller and less legible.  

Thereafter, a March 2009 buddy statement from M.B.  relayed that it appeared to her the Veteran was losing control over the left side of his body.  According to M.B., she would observe him use his right hand and arm to correctly position his left side.

By February 2010, the SSA examiner confirmed the Veteran ambulated with his left arm assumed in a dystonic posture with his left arm flexion at the elbow, pronation of the forearm, clenched left fist and adduction of the arm to his side.  When he walked, the left arm and trunk did not rotate at all.  Further, he demonstrated resting and action tremors of the left hand; there was dysmetria on the finger to finger testing with the left hand; and his muscle tone increased with cogwheel rigidity while doing passive movements with his arms. 

That same month, the February 2010 VA examiner found the Veteran's left arm and hand had reduced muscle strength of 4/5 and there was decreased reflexes of the bicep, brachioradialis, and triceps.  Additionally, the VA examiner determined that he demonstrated decreased shoulder shrug; resting tremors, bradykinesia, and stiffness; chorea; and impaired coordination on the left side as well.  According to the VA examiner, these symptoms generally resulted in decreased mobility; manual dexterity; problems with reaching, lifting, and carrying; strength, stamina and endurance.

The Board finds the above evidence is consistent with the October 2016 VA examiner's findings, which warranted the 70 percent disability rating.  Therefore, the Board finds the preponderance of the evidence establishes severe incomplete paralysis of the left upper extremity as of April 8, 2009.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

Right Upper Extremity

With respect to impairment of the right upper extremity, the Board finds an earlier effective date for the award of a 30 percent disability rating for impairment of the right upper extremity is not supported by the evidence of record.  

The evidence of record does not reference impairment of the right upper extremity until March 30, 2009.  Prior to that time, the right upper extremity is mentioned, if at all, when discussing the impairment of the left upper extremity in comparison.   See January 30, 2009 M.S.U. Department of Neurology and Ophthalmology; February 2, 2009 M.S.U. Department of Neurology and Ophthalmology; March 2009 Letter from Dr. J.S.; March 2009 Standard O.V. Form.

The March 2009 M.S.U. Department of Neurology and Ophthalmology first documented impairment of the right upper extremity.  At that time, the Veteran reported slowness in his right hand and fingers.  However, he qualified that report by stating it did not prevent him from accomplishing his daily living activities.  Further he denied any weakness or paresthesias in his limbs in generally.  At that time Dr. J.L.G. observed there was no muscle atrophy or fasciculations and that the reflexes of his biceps and brachioradialis reflexes were normal.  In terms of an express finding, Dr. J.L.G. only noted an impression of resting tremor, bradykinesia, and stiffness of the left side.  

While the February 2010 SSA examiner generally restricted the findings to the left side, the SSA examiner did indicate the Veteran's muscle tone increased with cogwheel rigidity while doing passive movements with his "arms."  February 1, 2010 SSA Examination Report.  However, within a week, the February 2010 VA examiner did not indicate any abnormalities of the right upper extremity.  February 4, 2010 Miscellaneous Neurological Disorders VA Examination Report. 

In contrast, the October 2016 VA examiner determined there were moderate tremors in addition to mild muscle rigidity and stiffness in the right upper extremity.  These symptoms in conjunction with the left upper extremity symptoms reduced not only his manual dexterity, but also impaired his fine motor coordination.  As such, it prevented him from being fully independent in his daily activities because he required assistance in setting up his pill box.  

At best, the evidence of record is indicative of a mild incomplete paralysis warranting no more than a 20 percent disability rating prior to October 6, 2016.  

Given the above, the Board finds the preponderance of the evidence is against a finding the Veteran's impairment of the right upper extremity rose to the level of moderate incomplete paralysis prior to October 6, 2016.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.  

Left Lower Extremity

With respect to impairment of the left lower extremity, the Board finds an earlier effective date of April 8, 2009 for the award of a 20 percent disability rating is supported by the evidence of record.  

While the evidence of record in this regard is limited, the January 30, 2009 M.S.U. Department of Neurology and Ophthalmology Neurological Evaluation indicates  Dr. G.S.D. found some increased rigidity in the Veteran's left lower extremity and his left ankle jerk was slightly sluggish when compared to the right.  

Notwithstanding the fact Dr. J.L.G. found no abnormalities upon examination of the left lower extremity the February 2009, Dr. J.L.G. logged the Veteran's report of constant tightness in his inner thigh, which was uncomfortable but not painful.  February 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G.  Even with the tightness, he denied any changes in balance.  However, he stated every so often he felt his equilibrium was a little off.  Sometimes, he lost his footing, and had to take a side-step.  Even still, he did not have any difficulty picking up his feet; no catching of his toe or tripping and no falls.  

Just a month later, the March 2009 Letter from Dr. J.S. reiterated the Veteran's report of left thigh discomfort.

By the end of the month, the March 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G. recorded the Veteran's denial of any unsteadiness in terms of balance; difficulty walking; weakness in his limbs; paresthesias; or frequent falls.  Nevertheless, Dr. J.L.G. noted an impression of resting tremor, bradykinesia, and stiffness of the left side without out limiting the symptoms to just the left upper extremity.

Although the February 2010 SSA examiner made no findings pertinent to the left lower extremity, the February 2010 VA examiner found the Veteran had reduced muscle strength in his left leg which was scored at 4/5.  Despite the diminished muscle strength, the VA examiner indicated his muscle tone and bulk were normal.  

Of note, the VA examiner determined he was unable to perform heel-toe gait.  His balance was unsteady while doing the tandem walking test.  A sensory examination revealed increased sensitivity to both feet.  He demonstrated decreased left patellar and Achilles reflexes.  He exhibited decreased ability to complete the heel-knee-shin testing with the left.  In the end, the VA examiner concluded there was evidence of chorea, loss of strength, and incoordination of the left lower extremity.

Similar to Dr. J.L.G., the February 2010 VA examiner recorded the Veteran had resting tremors, bradykinesia, and stiffness on the left side without out limiting the symptoms to just the left upper extremity.  

In view of the above, the Board finds the above evidence is consistent with the October 2016 VA examiner's findings, which warranted a 20 percent disability rating.  As a result, the Board finds the preponderance of the evidence establishes the Veteran's impairment of the left lower extremity rose to the level of moderate incomplete paralysis as of April 8, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Fagan, supra.  

Right Lower Extremity

With respect to impairment of the right lower extremity, the Board finds an earlier effective date prior to October 6, 2016 for the award of a 20 percent disability rating is not supported by the evidence of record.  

Similar to the right upper extremity, the evidence of record only references impairment of the right lower extremity until February 4, 2010.  Prior that date, the right upper extremity is mentioned, if at all, when discussing the impairment of the left lower extremity in comparison.   See January 2009 M.S.U. Department of Neurology and Ophthalmology; February 2009 M.S.U. Department of Neurology and Ophthalmology; March 2009 Letter from Dr. J.S.; March 2009 Standard O.V. Form; March 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G.; February 1, 2010 SSA Examination Report.  

The February 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G. noted the Veteran's denial of any changes in balance despite feeling his equilibrium was a little off.  Sometimes, he lost his footing, and had to take a side-step, but he did not have any difficulty picking up his feet; no catching of his toe or tripping and no falls.  

The March 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G. recorded the Veteran's denial of any unsteadiness in terms of balance; difficulty walking; weakness in his limbs; paresthesias; or frequent falls.  

The first reference to impairment of the right lower extremity specifically comes during the February 2010 VA examination.  Although the VA examiner determined there were no abnormalities in all other respect, the VA examiner found there was decreased light touch to the Veteran's right heel and sensitivity to both feet upon sensory examination. 

Subsequently, in February 2013, a VA Physician Note noted the Veteran's report of pain on the bottom of his right foot, which he described was like walking on a stone.

In contrast, although the October 2016 VA examiner determined there were no tremors of the right lower extremity, the VA examiner documented he experienced mild muscle rigidity and stiffness.  His demonstrated both reduced muscle strength and reflexes.  In conjunction with the Veteran's left lower extremity symptoms, beyond his reports of bumping into walls, the VA examiner found he was at significant risk of falls.  Further, at the time of the October 2016 VA examination, he exhibited moderate bradykinesia or slowed motion as evidenced by difficulty initiating movement, freezing, or short shuffling steps.

At best, the evidence of record is indicative of a mild incomplete paralysis warranting a 10 percent disability rating prior to October 6, 2016.

Given the above, the Board finds the preponderance of the evidence is against a finding the Veteran's impairment of the right lower extremity rose to the level of moderate incomplete paralysis prior to October 6, 2016.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.  

Stooped Posture

With respect to stooped posture, the Board finds an earlier effective date of April 8, 2009 for the award of a 20 percent disability rating is supported by the evidence of record.  

As early as the February 2009 appointment with Dr. J.L.G., the Veteran reported noticing a change in his posture; he explained his tendency was to drop his left shoulder forward when he walked.  February 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G.  His lay statements are corroborated by his girlfriend's lay statements during the February 2010 VA examination.  February 2010 Neurological Disorders VA Examination Report.  At that time, she recalled thinking that he simply walked funny when they met in 2005/2006.  Since that time, she stated he leans more and is increasingly unsteady.  

In this regard, the Board notes the medical evidence of record during the relevant timeframe is negative for any notations of stooped posture.  In fact, his gait was noted to be unremarkable in the January 2009 M.S.U. Department of Neurology and Ophthalmology Neurological Evaluation.  The February 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G. noted normal tandem gait.  However, by the February 2010 SSA examination, the SSA examiner observed he had decreased shoulder shrug to the left and he was unable to perform heel-toe gait.  Further, given the October 2016 VA examiner's observation that as the interview portion of the examination progressed his stooped posture became more apparent, the Board finds the Veteran's and his girlfriend's lay statements probative.

Based on the foregoing, the Board finds the preponderance of the evidence establishes the Veteran's stooped posture more nearly approximated a 20 percent disability rating as of April 8, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.  

Loss of Automatic Movements

With respect to loss of automatic movements, the Board finds an earlier effective date of February 1, 2010 for the award of a 10 percent disability rating is appropriate.  38 C.F.R. § 4.124a, DC 8207.  This finding is based on the February 1, 2010 SSA examiner's unequivocal determination the Veteran exhibited masked facies during the examination.  

Prior to that time, although the January 2009 M.S.U. Department of Neurology and Ophthalmology Neurological Evaluation concluded the Veteran's ocular movements were limited in upward gaze, Dr. G.S.D. qualified that it was minimal.  This was accompanied by delayed movement of the left angle of the mouth when compared with the right, however, Dr. G.S.D. described the severity as "somewhat."  Notably, Dr. G.S.D. found no evidence of facial weakness and determined he had normal facial sensations.  

Although during the February 2009 appointment with Dr. J.L.G. the Veteran's girlfriend relayed the left side of his mouth tended to droop and does not respond fully when he smiles, following examination Dr. J.L.G.  found "some" left facial droop, but noted he was able to smile spontaneously upon which his lips were more symmetric.  February 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G.  Notably, Dr. J.L.G. also found he had normal facial muscle strength bilaterally.  Further, Dr. J.L.G. determined he had normal sensory examination in all respects and his extraocular eye movements intact.  Just one month later, Dr. J.L.G. confirmed the Veteran maintained normal facial muscle strength bilaterally and his extraocular eye movements remained in intact.  March 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G.

At best, the evidence of records shows the Veteran's loss of automatic movements prior to February 1, 2010 was slight and non-compensable.   A 10 percent disability rating under DC 8207 requires evidence of moderate incomplete paralysis.  Therefore, the Board finds the preponderance of the evidence is against an earlier effective date prior to February 1, 2010 for the award of a 10 percent disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.  

Speech Changes

With respect to speech changes, the Board finds there is finds an earlier effective date of February 1, 2010 for the award of a 10 percent disability is supported by the evidence of record.  See 38 C.F.R. § 4.97, DC 6516.  

With the exception of the February 2010 SSA Examination Report, the Board finds there is no evidence of any such change during the relevant timeframe.  

Previously, during the February 2009 and March 2009 appointments with Dr. J.L.G. he expressly denied any changes in speech.  February 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G.; March 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G.

At the time of the February 2010 SSA examination, the Veteran reported for the first time that be believed he was slurring his speech.  His perceived change in speech appears to be corroborated by the SSA examiner who concluded he exhibited slower speech.  While the SSA examiner did not provide an explanation for this conclusion, the Board notes the SSA examiner's finding is consistent with the October 2016 VA examiner who determined he demonstrated mild speech changes; his speech was noted to be soft and low in tone, somewhat monotone, but without any slurring.

In light of the above, the Board finds the preponderance of the evidence is establishes an earlier effective date of February 1, 2010, but no earlier, for the award of a 10 percent disability rating for speech changes secondary to Parkinson's disease.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.  

Difficulty Chewing and Swallowing 

With respect to difficulty chewing and swallowing, Board finds there is no evidence of any such difficult during the relevant timeframe.  In February 2, 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G., the Veteran explicitly denied any difficulty swallowing.  Subsequently, the March 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G. documented his admission that he continued to have no difficulty swallowing.  The February 1, 2010 SSA Examination Report and February 2010 Neurological Disorders VA Examination Report are silent for any complaints of difficulty chewing or swallowing.  The first reference to difficulty chewing or swallowing comes in the October 6, 2016 Parkinson's Disease VA Examination Report.

Thus, the Board finds the preponderance of the evidence is against an effective date prior to October 6, 2016 for the award of a non-compensable disability rating for difficulty chewing and swallowing secondary to Parkinson's disease.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.  

Loss of Smell

With respect to a loss of smell, the Board finds there is no evidence of any such loss during the relevant timeframe.  The sole reference to a loss of smell comes in the February 2, 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G.  At that time, the Veteran relayed that his sense of smell has always been bad, without further elaboration.  As such, there is insufficient evidence to determine loss of smell attributable to his Parkinson's disease.  Notably, all pertinent medical records are negative for any reports of loss of smell.  Aside from his own recognition that his sense of smell has always been bad, the first mention medical verification of loss of smell comes in the October 6, 2016 Parkinson's Disease VA Examination Report.

Consequently, the Board finds the preponderance of the evidence is against an effective date prior to October 6, 2016 for the award of a non-compensable disability rating for loss of smell secondary to Parkinson's disease.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.  

Sexual Dysfunction 

With respect to sexual dysfunction, while the evidence detailed above does not discuss this issue, the Board notes a June 27, 2012 VA Physician Note indicates the Veteran was switched from Cialis to Viagra, which are medications for sexual dysfunction.  Further, a July 18, 2012 VA Optometry Note documented that among his active health problems was impotence.  However, there is insufficient evidence of record to determine when he was first prescribed Cialis and no evidence of a penile deformity.  

Accordingly, the Board finds the preponderance of the evidence establishes an earlier effective date of June 27, 2012, but no earlier, for the award of a non-compensable disability rating for mild sexual dysfunction secondary to Parkinson's disease.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.  

Alternate Diagnostic Codes

The Board's inquiry does not end here.  The Board must also consider increased evaluations under other potentially applicable DCs.  See Schafrath, supra.  However, in doing so the Board is mindful of the prohibition against pyramiding, which proscribes the evaluation of the same disability under various diagnoses.  
38 C.F.R. § 4.14 (2017); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions).  

In this instance, the Board observes the only symptoms raised by the medical record of evidence bearing on the Veteran's Parkinson's disease that have not been awarded separate disability ratings are depression, memory impairment, and sleep disturbance.  As it pertains to these symptoms, the Board finds the award of a separate disability rating would constitute pyramiding.  38 C.F.R. § 4.14 (2017); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Conceivably, depression could be assigned DC 9434 under major depressive disorder, while memory impairment could be assigned DC 9326 under major or mild neurocognitive disorder due to another medical condition.  Both these DCs would still be evaluated under the General Rating Formula for Mental Disorders, which is also applicable in the evaluation of his service-connected PTSD.  See 
38 C.F.R. §§ 4.27, 4.130, DC 9411.  

In fact, as discussed above, the Veteran's depression has been identified as an active PTSD symptom and has been explicitly contemplated in his disability rating for PTSD at least since the July 2015 Initial PTSD Examination Report.  July 2015 Initial PTSD Examination Report; October 2016 Review PTSD VA Examination Report.  As such, it is impermissible for the Board to assign a second rating based on the same symptom.  38 C.F.R. § 4.14 (2017); see also Esteban, supra.

Unlike depression, the Veteran's memory impairment was not contemplated in terms of his PTSD disability rating because neither the August 2010, July 2015, or October 2016 VA examiners included memory impairment among his active PTSD symptoms.  See August 2010 Initial PTSD VA Examination Report; July 2015 Initial PTSD VA Examination Report; October 2016 Review PTSD VA Examination Report.  Nonetheless, the Board finds a separate disability rating cannot be awarded because it would be tantamount to pyramiding.

Under DC 9411, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to various PTSD symptoms, which includes consideration of impairment of short- and long-term memory as evidenced by forgetting to complete tasks, retention of only highly learned material, etc.

There is no DC that contemplates the singular symptom of memory impairment alone.  Thus, assigning a separate disability rating under DC 9326 would prompt consideration of all relevant diagnostic criteria previously considered in evaluating the Veteran's disability rating for PTSD because the diagnostic criteria contemplates occupational and social impairment caused by the relevant symptoms as a whole not individually. 

As another matter, the Board notes the Veteran's lay statements in this regard have been inconsistent.  The Board observes the first medical record documenting memory impairment is a February 2, 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G.  During the February 2009 examination, Dr. J.L.G. documented the Veteran's denial of any memory issues.  Even so, Dr. J.L.G. indicated there was impairment of his short-term memory.  However, Dr. J.L.G. did not reconcile this finding with his statements during the examination nor provided any supporting rationale.  Due to its internal inconsistency, the Board declines to accord the February 2, 2009 M.S.U. Department of Neurology and Ophthalmology Office Visit Note from Dr. J.L.G.  any probative value. 

The Veteran's own first complaint of memory impairment comes in during the February SSA examination, which recorded his complaint that his was failing and not as sharp as before.  Again, at this time, he did not provide much detail in terms of the severity of his memory impairment.  Within a week, during a February 2010 VA examination, he complained that his short term memory was getting worse.  More specifically, he asserted that he was unable to recall conversations from two days prior.  

Although the February 2010 Neurological Disorders VA Examination Report included memory loss among his Parkinson's symptoms, the VA examiner's conclusion appears to be based on his lay reports alone.  There are no findings upon examination or supporting rationale to corroborate his claim.    

Despite the earlier reports of memory impairment, six years later the Veteran's averred that his short-term memory "beginning to suck" during the October 2016 VA examination without expounding any further other than to state that his long-term memory was intact.  Significantly, the October 2016 VA examiner unambiguously found no cognitive impairment or dementia upon examination.

Thus, the Board finds the Veteran's lay statements regarding his memory impairment unreliable.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (holding that credibility may be appraised by evaluating a witness' statements for interest, bias, demeanor, internal consistency, facial plausibility, or consistency with the other evidence of record). 

Consequently, even if the Board were inclined to award a separate disability rating for impairment secondary to the Veteran's Parkinson's disease, there is insufficient evidence of record to support such a rating.

Lastly, the Board acknowledges the Veteran's documented sleep disturbances.  Most recently, the October 2016 VA examiner characterized it as mild sleep disturbance as evidenced by insomnia or day time sleep attacks.  However, the Board notes he is already service-connected for sleep apnea under DC 6847, separate and apart from his Parkinson's disease or PTSD.  See February 2017 Rating Codesheet.  In pertinent part, pursuant to DC 6947, a 30 percent rating is warranted for persistent day-time hypersomnolence.  Presently, he is rated at 50 percent disabling for the service-connected sleep apnea.  Thus, it contemplates the frequency and severity of his day time sleep attacks.  

Additionally, as noted above, the Veteran is already service-connected for PTSD, for which he is presently rated at 50 percent disabling.  Under the General Rating Formula for Mental Disorders, a 30 percent disability rating includes consideration of chronic sleep impairment.  Thus, it also contemplates the frequency and severity of his insomnia or day time sleep attacks.  

For these reasons, the Board finds an award of a separate disability rating for sleep impairment is impermissible as it would constitute pyramiding.  38 C.F.R. § 4.14 (2017); see also Esteban, supra.


III.  Earlier Effective for TDIU

The Veteran contends that he is entitled to TDIU as of April 8, 2009.  See January 2013 Brief in Support of Appellant.

The Veteran is service-connected for the following disability as secondary to his Parkinson's disease: impairment of the left upper extremity with a 70 percent disability rating from April 8, 2009; impairment of the right upper extremity with a 30 percent disability rating from October 6, 2016; impairment of the left lower extremity with a 20 percent disability rating from April 8, 2009; impairment of the right lower extremity with a 20 percent disability rating from October 6, 2016; stooped posture with a 20 percent disability rating from April 8, 2009; speech changes with 10 percent disability rating from February 1, 2010; loss of automatic movements with a 10 percent disability rating from February 1, 2010; loss of smell with a non-compensable disability rating from October 6, 2016; difficulty chewing and swallowing with a non-compensable disability rating from October 6, 2016; and mild sexual dysfunction with a non-compensable disability rating from June 27, 2012.

In addition, the Veteran is service-connected for the following separate disabilities:
PTSD with a 50 percent disability rating from March 30, 2010; sleep apnea with a 50 percent disability rating from January 31, 2013; tinnitus with a 10 percent disability rating from October 22, 2012; and hearing loss with a non-compensable disability rating from April 8, 2009.

Given the Board's decision herein, the Veteran meets the minimum disability rating percentage threshold for schedular TDIU consideration from April 8, 2009.  
38 C.F.R. §§ 4.16(a), 4.25.  

In order to establish entitlement to TDIU, a veteran must demonstrate that he is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16.  In contemplating whether a veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, the pivotal question is whether he is capable of performing the physical and/or mental acts required by employment, not whether he can find employment.  See 38 C.F.R. §§ 3.340, 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the evidence of record is clear the Veteran was discharged from the Army National Guard; terminated from his full-time federal employment shortly thereafter because it was contingent upon his Army National Guard status; and has remained unemployed since that time.  See August 2010 Initial PTSD VA Examination Report; November 2014 Board Hearing Transcript at 14-15 October 2016 Review PTSD VA Examination Report.  According to his SSA Work History Report, his full-time position was terminated on November 20, 2009.

While the Board's decision herein did not grant an earlier effective date for each of the separate disabilities ratings granted in the February 2017 rating decision, the Board did grant a 70 percent disability rating for impairment of the left upper extremity,  a 20 percent disability rating for the impairment of the left lower extremity, and 20 percent disability rating for stooped posture as of April 8, 2009.

Of import, the October 2016 VA examiner unambiguously opined the that it would be unlikely the Veteran would be able to secure gainful employment in either a physically active or sedentary work environment as a result of the functional impairment cause by the symptoms of his Parkinson's disease.  See October 2016 Parkinson's Disease VA Examination Report.  

Given that the Board has found the October 2016 Parkinson's Disease VA Examination Report highly probative and instructive in assessing the earlier evidence of record, the Board finds the preponderance of the evidence establishes the Veteran is unable to secure or follow substantially gainful occupation as a result of his Parkinson's disease as early as November 21, 2009, the day following his termination from full-time employment.


IV.  Earlier Effective Date for SMC

The VA has a duty to maximize the Veteran's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (holding that SMC benefits are to be accord to a veteran when he becomes eligible for the same without a separate claim). 

SMC is payable were a veteran has a single service-connected disability rated at 100 percent and has an additional service-connected disability(ies) independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or when a veteran is permanently housebound by reason of his service-connected disability(ies).  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this regard, an award of TDIU may satisfy the "rated as total" element of 
38 U.S.C.A. § 1114(s), if the TDIU is awarded for a single disability.   See Buie, supra.

The Board's award of TDIU above effective April 8, 2009 is based on his Parkinson's disease alone as none of his other service-connected disabilities have effective dates as early as April 8, 2009.  For the same reason, there is no additional service-connected disability independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  

There is no such additional service-connected disability independently ratable at 60 percent until October 22, 2012.  As of October 22, 2012, the Veteran had a 50 percent disability rating from March 30, 2010 for service-connected PTSD and a 10 percent disability rating from October 22, 2012 for service-connected tinnitus, which resulted in the minimum combined disability rating of 60 percent required to establish SMC.

Therefore, the Board finds the preponderance of the evidence establishes an earlier effective date of October 22, 2012 for the grant of SMC.


ORDER

An increased disability rating in excess of 50 percent for PTSD is denied.

An increased, initial disability rating in excess of 30 percent for Parkinson's disease prior to October 6, 2016 is granted.

An earlier effective date of April 8, 2009 for the award of a 70 percent disability rating for impairment of the left upper extremity secondary to Parkinson's disease is granted.

An earlier effective date prior to October 6, 2016 for the award of a 30 percent disability rating for impairment of the right upper extremity secondary to Parkinson's disease is denied.
 
An earlier effective date of April 8, 2009 for the award of a 20 percent disability rating for impairment of the left lower extremity secondary to Parkinson's disease is granted. 
 
An earlier effective date prior to October 6, 2016 for the award of a 20 percent disability rating for impairment of the right lower extremity secondary to Parkinson's disease is denied.
 An earlier effective date of April 8, 2009 for the award of a 20 percent disability rating for stooped posture secondary to Parkinson's disease is granted. 
 
An earlier effective date of February 1, 2010, but no earlier, for the award of a 10 percent disability rating for loss of automatic movements secondary to Parkinson's disease is granted. 

An earlier effective date of February 1, 2010, but no earlier, for the award of a 10 percent disability rating for speech changes secondary to Parkinson's disease is granted. 
 
An earlier effective date prior to October 6, 2016 for the award of a non-compensable disability rating for difficulty chewing and swallowing secondary to Parkinson's disease is denied. 

An earlier effective date prior to October 6, 2016 for the award of a non-compensable disability rating for loss of smell secondary to Parkinson's disease is denied. 
 
An earlier effective date of June 27, 2012, but no earlier, for the award of a non-compensable disability rating for mild sexual dysfunction secondary to Parkinson's disease is granted. 
 
An earlier effective date of April 8, 2009 for the award of TDIU is granted.

An earlier effective date of October 22, 2012, but no earlier, for the award of SMC based on housebound criteria is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


